                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
HEZEKIAH PINSON,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-412-bbc
              v.

DANE COUNTY U.S. MARSHAL’S
INVESTIGATIVE UNIT AND
BELOIT AREA CRIME STOPPERS,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff and prisoner Hezekiah Pinson has filed a civil action under 42 U.S.C.

§ 1983, contending that the “Dane County U.S. Marshal’s Investigative Unit” and Beloit

Area Crime Stoppers violated his due process rights and defamed him by publicly identifying

him as being wanted for armed robberies. His complaint is before the court for screening

under 28 U.S.C. § 1915A, to determine whether it is frivolous, malicious, fails to state a

claim upon which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief. Because I conclude that plaintiff’s allegations do not support a

constitutional claim against either defendant and plaintiff has identified no basis for

jurisdiction over his state law claim, I will dismiss this case.

       Plaintiff alleges the following facts in his complaint.




                                 ALLEGATIONS OF FACT

       In May 2018, defendants Dane County U.S. Marshal’s Investigative Unit and Beloit


                                                1
Area Crime Stoppers posted plaintiff Hezekiah Pinson’s picture on Facebook and on an

electronic billboard in Janesville, Wisconsin, stating that plaintiff was wanted for “armed

robberies” and that he was “to be considered armed and dangerous.” Plaintiff had not

committed any armed robberies and was never arrested, questioned or charged in connection

with the armed robberies. Eventually, another person was charged and convicted of the

armed robberies at issue, and plaintiff’s picture was removed from the Crime Stopper

website.




                                          OPINION

       Plaintiff contends that defendants’ actions violated his due process rights. To state

a due process claim, plaintiff must allege facts suggesting that defendants’ decision to place

his picture on the Crime Stoppers website and billboard deprived him of a liberty interest

without due process. Alston v. City of Madison, 853 F.3d 901, 909 (7th Cir. 2017). “A

plaintiff may prove a deprivation of a protected liberty interest by showing damage to his

‘good name, reputation, honor, or integrity.”       Id. (citations omitted).    But not every

defamatory statement by a public official constitutes a deprivation of liberty within the

meaning of the due process clause. Id. (citing Paul v. Davis, 424 U.S. 693, 702 (1976)).

State action that simply harms a plaintiff’s reputation is insufficient; the action must also

alter a previously recognized legal status or right. Hinkle v. White, 793 F.3d 764, 767–68

(7th Cir. 2015). This is known as a “stigma-plus” injury. Id. at 768.

       Plaintiff’s allegations are sufficient to satisfy the “stigma” portion of the stigma-plus



                                               2
test, as he alleges that being labeled as “wanted for armed robberies” injured his reputation.

However, plaintiff has not alleged facts suggesting that being identified as a wanted suspect

altered a previously recognized legal status or right. His allegations are similar to those in

Paul v. Davis, 424 U.S. 693, in which the plaintiff alleged that his name and photograph had

been included on a flyer that was captioned “Active Shoplifters” and distributed among

merchants by the police. The Supreme Court held that reputation alone does not implicate

any liberty interest sufficient to invoke the procedural protection of the due process clause,

and that something more than simple defamation by a state official must be involved to

establish a claim under § 1983. Id. at 711-12. Therefore, in Paul, the police department’s

action in distributing the flyer did not deprive the plaintiff of any liberty interest. Id. In this

instance, being identified as “wanted for armed robberies” did not deprive plaintiff of any

liberty interest. Therefore, he has failed to state a due process claim.

       Plaintiff also alleges that defendants defamed him. However, a defamation claim

arises under state law, not federal law, and this court has jurisdiction over state law claims

only in certain circumstances. Under 28 U.S.C. § 1332, this court has jurisdiction over

state law claims if the parties are citizens of different states and the amount in controversy

is greater than $75,000. Because plaintiff alleges that he and defendants are located in

Wisconsin, this court does not have jurisdiction under § 1332. Under 28 U.S.C. § 1346,

this court has jurisdiction over claims brought against the United States for injury caused

by the negligent or wrongful acts of government employees. Plaintiff lists “Dane County

U.S. Marshal’s Investigative Unit” as a defendant, suggesting that he might be trying to sue



                                                3
a United States government entity. However, there is no federal agency called “Dane

County U.S. Marshal’s Investigative Unit,” and plaintiff’s allegations do not suggest that any

federal agency or employee was involved in placing plaintiff’s picture on a local crime

stoppers website. Instead, his allegations suggest that local law enforcement worked with

Beloit Area Crime Stoppers to place plaintiff’s pictures on the Crime Stoppers’ website.

Therefore, this court does not have jurisdiction under § 1346 either. Because I can think of

no other possible basis for jurisdiction over plaintiff’s state-law defamation claim, it must be

dismissed. Plaintiff can choose to pursue his defamation claim in state court.




                                           ORDER

       IT IS ORDERED that this case is DISMISSED for plaintiff Hezekiah Pinson’s failure

to state a federal claim upon which relief may be granted. A strike shall be recorded in

accordance with 28 U.S.C. § 1915(g). The clerk of court is directed to enter judgment

accordingly and close this case.




       Entered this 16th day of August, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge




                                               4
